DETAILED ACTION
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 5/25/2021. In particular, claim 26 has been amended to a masterbatch in a carrier resin. Additionally, new claims 42-45 have been added. This presents the claims in a manner with a scope not previously examined. Thus, the following action is properly made FINAL.
Double Patenting
The double patenting rejection presented in the previous Office Action is withdrawn in view of the terminal disclaimer filed.
Claim Rejections - 35 USC § 103
Claims 26-30, 32-41, 43-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reichelt (EP 1354901) in view of Hyslop, Macromolecules, vol. 45, pg. 8147-8154, (2012) and Klimke (EP 2,666,817).
Reichelt teaches a process where a heterophasic propylene polymer having 84 wt% propylene and 16 wt% ethylene/propylene copolymer with 41wt% ethylene is mixed with a bifunctional unsaturated monomer such as butadiene in the presence of a peroxide (¶ 74). Reichelt teaches the peroxide forms radicals (¶35) (which results in free carbon radicals) which results in reacting the unsaturation with the polymers to chemically bind the monomer and have it act as a coupling agent between the matrix and disperse phase (¶ 34-37). Reichelt teaches the peroxide can be added as a materbatch (¶ 45).
Reichelt teaches the heterophasic propylene polymer composition comprising 70-95 wt% of a propylene matrix phase comprising a propylene homopolymer or propylene copolymer and 5-30 wt% of a disperse phase comprising an ethylene copolymer having 20-70wt% ethylene and 30-80 wt% propylene and/or alpha olefin (abstract). Reichelt teaches the composition contains 0.01-10 wt% of a chemically bound bifunctional unsaturated monomer (¶ 33) which is reacted with the heterophasic polymer using a radical forming agent (¶ 35) to chemically bind the monomer and have it act as a coupling agent between the matrix and disperse phase (¶ 37). The ethylene content in the entire composition would be between 1-14 wt% because the disperse phase is present in 5-30 wt% and has 20-70wt% ethylene. Reichelt teaches the heterophasic polymer is produced in a two-step process (¶ 72) and are added to the peroxide in a melt process (¶ 44-45).
Reichelt does not explicitly recite the presence of an organic compound having a nitroxide radical and an unsaturated bond.
However, Hyslop teaches using unsaturated compounds having nitroxide radicals as crosslinking agents for polyolefins (abstract) which include 4-acryloyloxy-2,2,6,6-tetramethylpiperidine-N-oxyl in combination with a peroxide (pg. 8148). It would have been obvious to use the unsaturated compounds having nitroxide radicals of Hyslop because using the unsaturated nitroxide compounds results in a delay of polymer crosslinking without sacrificing cure yields (pg. 8147) which allows sufficient time to form the composition into a shape before crosslinking makes the material unprocessable (pg. 8147).
Reichelt teaches the content of the peroxide is 0.01-3 wt% (¶ 44) and Hyslop teaches the appropriate loadings of the unsaturated compounds having nitroxide radicals are between 1 and 1.5 times the molar loading of peroxide (pg. 8152; Fig. 5). This results in an amount of 
Reichelt and Hyslop do not explicitly recite the nitroxide reacts with the propylene polymer and the double bond reacts with the ethylene polymer. However, given that there are a finite number of variations of how the unsaturated compound having nitroxide radical can react in the composition ((1): nitroxide reacts with PP, double bond with PE; (2) nitroxide reacts with PE, double bond with PP; (3) nitroxide reacts with PE, double bond with PE; (4) nitroxide reacts with PP, double bond with PP), one of ordinary skill in the art would have instantly envisaged the nitroxide reacting with the polypropylene and the double bond reacting with the polyethylene.
Reichelt teaches ranges of the amounts of propylene and ethylene which overlap claimed ranges. It is well settled that where prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05; In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). In light of the cited patent case law, it would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Reichelt suggests the amounts of propylene and ethylene. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Reichelt. See MPEP 2123.
Reichelt does not explicitly recite the masterbatch is a carrier resin.
However, Klimke teaches heterophasic polyolefin compositions (abstract) where the composition is mixed with a peroxide (¶ 52) where the peroxide is added as a masterbatch with polypropylene (¶ 23, 57-64) in an amount of 5-60 wt% (¶ 57). It would have been obvious to one of ordinary skill in the art to use the masterbatch instead of adding a peroxide component in pure form because it allows simplification of the process and enhances product properties (¶ 61). Additionally, it would have been obvious to one of ordinary skill in the art to use the masterbatch instead of adding a nitroxide component in pure form because it allows simplification of the process and enhances product properties.
Allowable Subject Matter
Claim 42 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 42 recites that the compatibilizing agent is present in the masterbatch in an amount of from about 1 wt% to about 80 wt%. The prior art fails to recite this limitation. 
Response to Arguments
Applicant's arguments filed 5/25/2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art fails to teach a masterbatch composition. However, Reichelt teaches the peroxide can be added as a materbatch (¶ 45). Klimke teaches it would have been obvious to one of ordinary skill in the art to use the masterbatch because it allows simplification of the process and enhances product properties (¶ 61).
Therefore, the concept of using a masterbatch having a carrier resin is known in the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT C BOYLE/Primary Examiner, Art Unit 1764